
	
		I
		112th CONGRESS
		1st Session
		H. R. 2979
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr. Rothman of
			 New Jersey) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To defer mortgage payment due dates and to prohibit
		  creditors from imposing late fees, increasing interest rates, or submitting
		  adverse credit information with regard to the account of a mortgage holder
		  whose principal residence has been severely impacted by a natural disaster for
		  up to a 90-day period following issuance of a disaster declared by the
		  President for the area in which the mortgage holder’s principal residence is
		  located, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Disaster Emergency Mortgage Relief Act of
			 2011.
		2.Truth in Lending
			 Act amendmentsChapter 2 of
			 the Truth in Lending Act is amended—
			(1)by inserting after
			 section 129H the following new section:
				
					129I.Temporary
				mortgage loan payment deferral during a natural disaster
						(a)In
				generalA consumer whose
				principal residence is located in an area determined by the State or local
				municipality in which the residence is located as being severely impacted by a
				natural disaster and in an area for which the President has declared a major
				disaster under section 401 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5170) may defer payments on a mortgage loan
				secured by such residence without penalty.
						(b)Deferment of
				payments
							(1)RequestA
				consumer who wishes to defer payments on a mortgage loan under this section
				must notify the creditor of the mortgage loan during the 30-day period
				beginning on the date the President makes the declaration described under
				subsection (a) and must specify the deferment period selected by the
				consumer.
							(2)Deferment
				periodA deferment of
				payments under this section may only be for a 30-, 60-, or 90-day period, and
				the period shall begin on the date that the President makes the declaration
				described under subsection (a).
							(3)No payment
				during deferment periodNo payment that would otherwise be due
				under the terms of the consumer’s mortgage loan shall be required to be paid
				during the deferment period.
							(c)No adverse
				treatment of consumerWith respect to a mortgage loan for which
				payments have been deferred under this section—
							(1)a consumer may
				not be charged a late fee with respect to payments on the mortgage loan made
				during the 10-day period following the end of the deferment period;
							(2)no increase may be made in the annual
				percentage rate applicable to any outstanding balance of the mortgage loan
				during the deferment period, other than an increase in the annual percentage
				rate due to a change in an index or rate of interest—
								(A)on which such
				annual percentage rate is based;
								(B)which is publicly
				available; and
								(C)which is not under
				the control of the creditor of the mortgage loan; and
								(3)the creditor of the mortgage loan may not
				report any adverse information to a consumer reporting agency that occurred as
				a result of a deferral of payment made under this section.
							(d)ConstructionNothing
				in this section shall be construed as limiting creditors of mortgage loans from
				permitting longer deferment periods than those specified in this section or
				taking any other mortgage relief measures that such creditors feel are
				appropriate.
						;
				and
			(2)by amending the
			 table of contents for such chapter by inserting after the item relating to
			 section 129H the following new item:
				
					
						129I. Temporary mortgage loan payment
				deferral during a natural
				disaster.
					
					.
			
